DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	 	Amend claim 1 to recite: 	An inventory tracking and management system, comprising: 	storage devices comprising movable carts, wherein at least one of the movable carts is provided with a programmable visual indicator and a sound alarm for location identification and protection; 	sensors and/or monitoring devices associated with the storage devices, wherein the sensors and/or monitoring devices include light or laser sensors, cameras monitoring contents of the storage device, and motion sensors; 	a central database connecting the storage devices, sensors, and monitoring devices within a hospital; 	a processing server associated with the central database, the processing server including a software system controlling operation of the inventory tracking and management system, wherein the cameras send images to the central database and the processing server which compares obtained images to known images to identify any aberrations, wherein the motion sensors provides data to the central database and the processing server used to detect movement, and the light or laser sensors forward data to a central database and processing server for determining occupancy of the storage devices; and 	individualized storage maps to ER/Trauma settings so medical staff will know which storage unit needs to be restocked or where to find items; 	wherein the motion data and location data is used to track a current location of the at least one of the movable carts to enable the medical staff to be provided with visual directional indication on a user interface of a mobile device to help locate the at least one of the movable carts, and the visual indicator and the sound alarm are activated to further aid the medical staff to the current location of at least one of the movable carts in response to a request for an item being stored in at least one of the movable carts.
Reason(s) for Allowance
The amendments to the claims from 07/26/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly wherein the motion data and location data is used to track a current location of the at least one of the movable carts to enable the medical staff to be provided with visual directional indication on a user interface of a mobile device to help locate the at least one of the movable carts, and the visual indicator and the sound alarm are activated to further aid the medical staff to the current location of at least one of the movable carts in response to a request for an item being stored in at least one of the movable carts, in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684